BERDON, J.,
dissenting. I would grant the petitioner’s petition for certification to appeal on the following issues:
“1. Did the habeas court abuse its discretion in denying the petitioner certification to appeal on the grounds of ineffective assistance of trial counsel as a result of a conflict of interest based upon a violation of the trial attorney’s duty of loyalty?
“2. If so, is the petitioner required to prove the second prong of Strickland1 — that is, as a result of the conflict of interest his defense was prejudiced — in order to be granted a new trial?“2
LeonF. Dalbec, Jr., assistant state’s attorney, in opposition.
Decided September 29, 1998

 Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).


 Phillips v. Warden, 220 Conn. 112, 132-33, 595 A.2d 1356 (1991) (“[w]here . . . the defendant claims that his counsel was ‘burdened by an actual conflict of interest’ ... the defendant need not establish actual prejudice” [citation omitted]).